           Case 1:17-cv-01356-SAB Document 88 Filed 02/05/21 Page 1 of 1



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    JAMES C. McCURDY,                                )   Case No.: 1:17-cv-01356-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANT’S REQUEST
10            v.                                          TO AMEND THE PRETRIAL STATEMENT
                                                      )
11                                                    )   (ECF No. 87)
     S. KERNAN, et al.,
                                                      )
12                    Defendants.                     )
                                                      )
13                                                    )
14            Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Defendant’s request to amend the pretrial statement, filed
17   February 5, 2021. Defendant submits that original Pretrial Statement inadvertently lists “J. Ledesma”
18   twice. (See ECF No. 82 at 10, listing Ledesma as witnesses (b) & (e).) In addition to J. Ledesma,
19   Defendant had intended to list Facility Captain C. Lesniak.
20            On the basis of good cause, Defendant is granted five (5) days from the date of service of this
21   order to file an amended pretrial statement.
22
23   IT IS SO ORDERED.
24
     Dated:        February 5, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
